ORDER
PER CURIAM.
James Ward (Movant) appeals from the judgment denying his Rule 29.15 motion for post-conviction relief without an evi-dentiary hearing.
We affirmed Movant’s conviction for first degree murder, Section 565.020 RSMo 1994,1 first degree assault, Section 565.050, and two counts of armed criminal action, Section 571.015. State v. Ward, 32 S.W.3d 576 (Mo.App. E.D.2000). After a jury trial, the trial court sentenced Movant to concurrent terms of life imprisonment without parole for first degree murder and thirty years imprisonment for armed criminal action, consecutive to concurrent terms of fifteen years for both the first degree assault and the second count of armed criminal action. After the mandate was issued in his direct appeal, Movant filed a motion for post-conviction relief. This appeal follows the denial of that motion.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The motion court’s findings and conclusions are not clearly erroneous. Rule 29.15(k). No error of law appears. An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).

. All subsequent statutory citations are to RSMo 1994 unless otherwise stated.